No. 99-30615
                                   -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 99-30615
                            Summary Calendar


JAMES SHEPACH, RICHARD MUNGIA,
                                              Plaintiffs-Appellants,

versus

IGNACE TANNER ET AL.,
                                              Defendants,

JOSEPH HEBERT; ALAN JEFFERSON; CITY OF NEW ORLEANS,

                                              Defendants-Appellees.

                           --------------------
              Appeal from the United States District Court
                 for the Eastern District of Louisiana
                          USDC No. 96-CV-2405-E
                           --------------------
                              April 17, 2000

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

              Plaintiffs, Richard Mungia (Mungia) and James Shepach

(Shepach), appeal the district court's entry of summary judgment in

favor    of   defendants,   Joseph   Hebert   (Hebert),   Alan   Jefferson

(Jefferson), and the City of New Orleans, in their suit under 42

U.S.C. §§ 1983 and 1988, La. Civ. Code Ann. art. 2315 (West 1999),

and U.S. Const. amends. IV, XIV.         Plaintiffs argue that Hebert

withheld and misrepresented substantial evidence in his arrest-

warrant affidavits and that if the district court had viewed the

facts in the light most favorable to plaintiffs, it would have


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 99-30615
                                       -2-

concluded that Hebert's actions in obtaining the warrants were not

objectively reasonable.           Plaintiffs additionally argue that the

district court's granting of summary judgment as to Jefferson was

improper     and    that    the     district     court's       consideration     of

unauthenticated      documents      in   support    of    defendants'     summary-

judgment motion is reversible error.             Fed. R. Civ. P. 56(c).

           This court reviews a grant of summary judgment de novo.

Thomas v. LTV Corp., 39 F.3d 611, 616 (5th Cir. 1994).                    We have

reviewed the record, the district court's opinion, and the parties'

briefs, and we conclude that summary judgment was proper as to all

defendants.    Plaintiffs did not offer any facts to suggest that

Hebert   was   objectively       unreasonable      in    his   decision   to   seek

warrants for       Mungia   or    Shepach   or   that    any   misstatements     or

omissions by Hebert in his affidavits were intentional, reckless,

or objectively unreasonable such that an otherwise reasonable

officer would not have submitted them to a magistrate.                    Spann v.

Rainey, 987 F.2d 1110 (5th Cir. 1993); Sanders v. English, 950 F.2d
1152 (5th Cir. 1992); Hale v. Fish, 899 F.2d 390 (5th Cir. 1990).

Based upon substantially the same reasons stated by the district

court, we also conclude that summary judgment was proper as to

Jefferson.

           Finally, plaintiffs did not object to the authenticity of

the documents presented by defendants, i.e., that the documents are

not what they purport to be.             Rather, plaintiffs objected to the

fact that these documents were not properly authenticated as

required by Rule 56(c).          We conclude this is harmless error. Equia

v. Tompkins 756 F.2d 1130, 1136 (5th Cir. 1985).
            No. 99-30615
                 -3-

AFFIRMED.